DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 has been considered of record in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 10, 11, 13 and 14 of U.S. Patent No. US 10,587,255 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All of the subject matter of claim 2 of the instant application is taught by claim 10 of the ‘255 patent.
All of the subject matter of claim 3 of the instant application is taught by claim 11 of the ‘255 patent.
All of the subject matter of claim 4 of the instant application is taught by claim 10 of the ‘255 patent.
All of the subject matter of claim 5 of the instant application is taught by claim 13 of the ‘255 patent.
All of the subject matter of claim 6 of the instant application is taught by claim 14 of the ‘255 patent.
All of the subject matter of claim 7 of the instant application is taught by claim 5 of the ‘255 patent.
.
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.
Applicant argument (1): Applicant argued that the reference Ainspan does not teach the newly amended limitation in claim 2 (also applies to claim 3) that reads “ wherein the PAM input signal comprises N amplitude levels, the unary code signal comprises N-1 data bits, and the PAM output signal comprises N amplitude levels, where N is an integer”. Applicant asserted that Ainspan teaches the PAM4 decoder “is a two-bit binary data, not a multi-level PAM output signal” (see pages 7-8 of the Applicant remarks).
Examiner response (1): Examiner respectfully disagrees. As indicated in at least col. 1 lines 22-26 and col. 3 lines 41-45, Ainspan teaches PAM4 (multi-level PAM) output signal which includes 2 bits per symbol which is not the same as “2 bit binary data” or “not a multi-level PAM” signal, asserted by the Applicant.

Applicant argument (2): Applicant argued that the references Ainspan in view of Werner does not teach the newly amended feature of claims 4 that reads “the PAM output signal is based on a sum of current signals controlled by the unary code signal” .
Examiner response (2): Examiner respectfully disagrees. Werner in para. 33, table 1 (last row) and figure 4a, teaches combining the current signals with thermometer code to drive 4-PAM signals.
Applicant’s arguments, see pages 9 and 11 of the Applicant remarks/arguments, filed 12/04/2020, with respect to the prior art rejection(s) of claim(s) 16-20 under Ainspan in view of .
Applicant’s arguments, see Applicant remarks, filed 12/04/2020, with respect to claims 8, 15 and 21 have been fully considered and are persuasive.  The prior art rejections of claims 8, 15 and 21 has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ainspan et al. (US 9,699,009 B1, hereinafter, “Ainspan”).
Consider claim 2, Ainspan teaches a PAM (Pulse Amplitude Modulation) modulator driver circuit (see at least figure 1, figure 4, figure 8 and col. 6 lines 48- col. 7 line 5) comprising: a PAM-to-unary decoder configured to receive a multi-level PAM input signal and to convert the PAM input signal to unary code signal (see figure 2, figure 4 (101-105), figure 8, col. 3 lines 35-58 and col. 12 lines 33-38, Ainspan teaches samplers (construed as “decoder”) receiving input data (107) with PAM4 and generating thermometer (unary) code data via samplers); a unitary-to-PAM encoding driver coupled to the PAM-to-unary  multi-level PAM output signal (see figure 4 (409, 411), figure 8, col. 3 lines 35-62, col. 11 lines 42-45, col 12 lines 38-46, Ainspan teaches a mechanism such as item 409, which is a four level pulse amplitude modulation decoder circuit (construed as “encoder”) for receiving thermometer (unary) code signal from 101-105, and recovering/outputting four [amplitude] level (PAM4) output signal), wherein the PAM input signal comprises N amplitude levels, the unary code signal comprises N-1 data bits, and the PAM output signal comprises N amplitude levels, where N is an integer (see figure 2, figure 4 (101-105), figure 8, col. 3 lines 35-58 and col. 12 lines33-38, Ainspan teaches receiving input data (107) with PAM4 and generating three bit (4-1) thermometer (unary) code data via samplers).

Consider claim 3, Ainspan teaches the PAM modulator driver circuit is configured to electrically adjust amplitude levels in the PAM output signal (see col. 10 lines 14-40 and figure 11 (1097), Ainspan teaches electrically adjusting the amplitude levels of the PAM (including the recovered PAM values)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ainspan et al. (US 9,699,009 B1, hereinafter, “Ainspan”) in view of Werner et al. (US 2006/0242483, hereinafter, “Werner”).
Consider 4, Ainspan teaches wherein the unary-to-PAM encoding driver comprises N-1 transistors (see col. 5 lines 19-36 and figure 8 (137,139,141)).
Ainspan teaches the unary-to-PAM encoding driver comprises N-1 transistors (see above), however, did not particularly teach the unary-to-PAM encoding driver comprises N-1 current sources, each of the current sources being controlled by one of the data bits in the unary code signal. Werner teaches said limitation (see at least figure 2 (transistors 21 to 23), figure 4a paras. 27, 30, 33, where Werner teaches three (N-1 or 4-1) current sources and each transistor current source being controlled by one data bits (Cl to C3)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Ainspan and teach the unary-to-PAM encoding driver comprises N-1 current sources, each of the current sources being controlled by one of the data bits in the unary code signal, as taught by Werner, thereby, allowing to efficiently output desired voltage levels.
Ainspan teaches the unary-to-PAM encoding driver comprises N-1 transistors (see above), however, did not particularly teach the PAM output signal is based on a sum of current signals controlled by the unary code signal. Werner teaches said limitation (see para. 33, table 1 (last row) and figure 4a, Werner teaches combining the current signals with thermometer code to drive 4-PAM signals).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Ainspan and teach the PAM output signal is based on a sum of current signals controlled by the unary code signal , as taught by Werner, thereby, allowing to efficiently output desired PAM signals.
(see paras. 27-33 and figures 2-3 in Werner, where Werner teaches the current sources adjusting voltage/power levels, where each current sources is controlled by a control signal (C1-C3)).

	Consider claim 6, Ainspan teaches a PAM (Pulse Amplitude Modulation-4) modulator driver circuit (see at least figure 1, figure 4, figure 8 and col. 6 lines 48- col. 7 line 5), The PAM4 modulator driver circuit comprising: a PAM-to-unary decoder configured to receive a PAM4 data signal and to convert the PAM4 data signal to a thermometer code signal, the thermometer code signal including three data bits (see figure 2, figure 4 (101-105), figure 8, col. 3 lines 35-58 and col. 12 lines 33-38, Ainspan teaches samplers (construed as “decoder”) receiving input data (107) with PAM4 and generating three bit thermometer (unary) code data via samplers); a unary-to-PAM4 encoding driver coupled to the PAM4-to-unary decoder to receive the thermometer code signal, and to convert the thermometer code signal to a PAM4 output signal (see figure 4 (409, 411), col. 3 lines 35-62, col. 12 lines 38-46, Ainspan teaches a mechanism such as item 409 (construed as “encoder”) for receiving thermometer code signal and recover four level (PAM4) output signal); wherein the unary-to-PAM4 encoder driver includes at least three transistors configured to provide adjustable signal levels in the PAM4 output signal (see col. 5 lines 19-36 and figure 8 (137,139,141)).
Ainspan teaches the unary-to-PAM4 encoder driver includes at least three transistors configured to provide adjustable signal levels in the PAM4 output signal (see above), however, did not particularly teach a unary-to-PAM4 encoding driver includes three variable current sources and is configured to provide electrically adjustable signal levels in the PAM4 (see at least figure 2 (transistors 21 to 23) paras. 27, 28, and 33, where Werner teaches three current sources configured to provide adjustable voltage/power levels in PAM4 signal).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Ainspan and teach a unary-to-PAM4 encoding driver includes three variable current sources and is configured to provide electrically adjustable signal levels in the PAM4 output signal, as taught by Werner, thereby, allowing to efficiently output desired voltage levels.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ainspan et al. (US 9,699,009 B1, hereinafter, “Ainspan”) in views of Werner et al. (US 2006/0242483, hereinafter, “Werner”) and Zerbe et al. (US 2006/0233278 A1, provided in the 10/07/2020 IDS, hereinafter, “Zerbe”) .
Consider claim 16, Ainspan teaches Ainspan teaches a method for driving a PAM (Pulse Amplitude Modulation) signal (see at least figure 1, figure 4, figure 8 and col. 6 lines 48- col. 7 line 5), comprising: receiving a PAM input signal having N input amplitude levels, where N is an integer (see figure 2, figure 4 (101-105), figure 8, col. 3 lines 35-58 and col. 12 lines 33-38, Ainspan teaches samplers (construed as “decoder”) receiving input data (107) with PAM4); and providing a PAM output signal having N output amplitude levels (see figure 4 (409, 411), col. 3 lines 35-62, col. 12 lines 38-46, Ainspan teaches recovering four level (PAM4) output signal based on the PAM input signal (107)), providing currents for plurality transistors configured to provide adjustable signal levels to the N output amplitude levels of the PAM output signal (see col. 5 lines 19-36, figure 4 (409), and inside 409 figure 8 (137,139,141)).
Ainspan teaches providing currents for plurality transistors configured to provide adjustable signal levels to the N output amplitude levels of the PAM output signal (see above), (see at least figure 2 (transistors 21 to 23) paras. 27,28, 30, and 33, where Werner teaches three variable current sources configured to provide adjustable amplitude/voltage/power levels in PAM signal (i.e., 4-PAM), wherein the adjustable current sources are turned on or off based on multilevel input (PAM 4) and each current sources provide a current with amplitude by respective one of corresponding control signal (through lines Cl, C2, C3)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Ainspan and teach a plurality of adjustable current sources configured to provide adjustable currents for electrically adjusting amplitude levels in the PAM output signal, wherein each of the plurality of adjustable current sources is turned on or off based on the PAM input signal, and each of the plurality of adjustable current sources is configured to provide a current having a magnitude adjustable by a respective one of a corresponding plurality of control signals, as taught by Werner, thereby, allowing to efficiently output desired voltage levels.
Ainspan teaches providing currents for plurality transistors configured to provide adjustable signal levels to the N output amplitude levels of the PAM output signal (see above), however did not particularly teach wherein the plurality of control signals are not derived from the PAM signals. Zerbe teaches said limitation (see para. 93 and figure 17, Zerbe teaches the plurality of control signals (i.e., CC, CCB, CCC) are used to adjust current supply sources, wherein these control signals are not derived from the PAM signals).


Consider claim 17, Ainspan in views of Werner and Zerbe teaches N=2K, where K is an integer equal to or greater than 2 (see at least figure 1, figure 4, figure 8 and col. 6 lines 48- col. 7 line 5 in Ainspan, PAM4 (N=4, K=2, thus, 4=22)).

Consider claim 18, Ainspan in views of Werner and Zerbe, teaches a PAM-to-binary decoder configured to receive a PAM input signal and to convert the PAM input signal to a binary code signal (see at least paras. 38-39 and figure 6 (320) in Werner); and a binary-to-PAM encoding driver coupled to the PAM-to-binary decoder and configured to convert the binary code to a PAM output signal (see at least paras. 31-32 and figure 6 (305) in Werner).

Consider claim 19,  Ainspan in views of Werner and Zerbe teaches the plurality of adjustable current sources is configured to provide currents having binary weighted amplitudes (see para. 27 and figure 2 in Werner).

Consider claim 20,  Ainspan in views of Werner and Zerbe teaches a PAM-to-unary decoder configured to receive a PAM input signal and to convert the PAM input signal to unary code signal (see figure 2, figure 4 (101-105), figure 8, col. 3 lines 35-58 and col. 12 lines 33-38 in Ainspan, Ainspan teaches samplers (construed as “decoder”) receiving input data (107) with PAM4 and generating thermometer (unary) code data via samplers); a unitary-to-PAM encoding driver coupled to the PAM-to-unary decoder and configured to convert the unary code signal to a PAM output signal (see figure 4 (409, 411), figure 8, col. 3 lines 35-62, col. 11 lines 42-45, col 12 lines 38-46 in Ainspan, Ainspan teaches a mechanism such as item 409, which is a four level pulse amplitude modulation decoder circuit (construed as “encoder”) for receiving thermometer (unary) code signal from 101-105, and recovering/outputting four [amplitude] level (PAM4) output signal).
Allowable Subject Matter
Claims 8-15 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632